Exhibit 5.1 November 24, 2010 ANTs software inc. 71 Stevenson Street, Suite 400 San Francisco, CA 94105 Re:Registration Statement on Form S-8 We have examined the Registration Statement on Form S-8 (the "Registration Statement") to be filed by ANTs software inc., a Delaware corporation (the "Registrant" or "you"), with the Securities andExchange Commission on or about the date hereof, in connection with the registration under the Securities Act of 1933, as amended, of 20,000,000 sharesof Common Stock (the "Shares") reserved for issuance pursuantto theANTs software inc. 2010 Stock Plan (the "Plan") and 192,500 warrants covering 192,500 shares of the Registrant’s Common Stock (the “Warrants”).As your legal counsel, we have reviewed the actions proposed to be taken by you in connection with the issuance and sale of the Shares to be issued under the Plan and the Warrants. It is our opinion that the Warrants and Shares, when issued and sold in the manner referred to in the Plan and pursuant to the agreements which accompany the Plan, will be legally and validly issued, fully paid and non-assessable. We consent to the use of this opinion as an exhibit to the Registration Statement, and further consent to the use of our name wherever appearing in the Registration Statement and any amendments thereto. THE CORPORATE LAW GROUP /s/The Corporate Law Group
